Title: From George Washington to Guy Carleton, 14 November 1783
From: Washington, George
To: Carleton, Guy


                  
                     Sir,
                     West Point Novr 14th 1783
                  
                  I had the honor, Yesterday, to receive by Majr Beckwith your Excellencys favor of the 12th—To day, I will see the Governor of this State, and make concert with him the necessary arrangements for taking Possession of the City of New York & other Posts mentioned in your letter at the times therein specified—for the information of which you will please to accept my thanks.  I have the honor to be Sir Yr Most Obt & Most H. Servt
                  
                     G. Washington
                  
               